Filed 7/26/21 In re C.N. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re C.N., et al.,                                             B307169

 Persons Coming Under the                                         (Los Angeles County
 Juvenile Court Law.                                              Super. Ct. No. 20CCJP02175)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 K.N.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Michael E. Whitaker, Judge. Dismissed.
     Law Offices of Vincent W. Davis & Associates and Vincent
W. Davis for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephanie Jo Reagan, Deputy
County Counsel, for Plaintiff and Respondent.
                      _____________________

      Father K.N. appeals from the juvenile court’s August 3,
2020, dispositional order removing his three children from him
and Mother, C.V.1 Mother is not participating in the appeal.
While the appeal was pending, the juvenile court terminated the
order placing the children in foster care and ordered the children
returned to the parents.2 Accordingly, we dismiss Father’s
appeal as moot.3
                         BACKGROUND
      Father and Mother had three children together. At the
time of the combined jurisdictional and dispositional hearing,
C.N., a daughter, was 12 years old; B.N., a son, was 10 years old;
and A.N., a son, was seven years old. In February and March
2020, the Department of Children and Family Services



      1   The notice of appeal indicates that Father challenges
“[a]ll findings and orders made by the court” at the jurisdictional
and dispositional hearing on August 3, 2020. On appeal,
however, Father does not argue the juvenile court erred in
making its jurisdictional findings.
      2 On our own motion, we take judicial notice of the juvenile
court’s three June 22, 2021, minute orders. (See Evid. Code,
§§ 452, subd. (d), 459, subd. (a).)
      3 We  also deny as moot the motion to dismiss this appeal
filed by the Department of Children and Family Services on
March 1, 2021.




                                 2
(Department) received referrals concerning alleged abuse of the
children and domestic violence. On April 9, 2020, the juvenile
court authorized the Department to remove the children from the
parents’ home. The children were placed with a non-relative
foster parent.
       On April 16, 2020, the Department filed a petition under
Welfare and Institutions Code section 300, alleging that due to
domestic violence committed by Father against Mother and
Father’s abuse of the children, the children were at risk of
suffering serious physical harm (counts a-1, a-2, a-3, a-4), and
that Mother failed to protect the children (counts b-1, b-2, b-3, b-
4). The petition also alleged that the child abuse resulted in
abuse of a sibling (counts j-1, j-2, j-3).
       At the August 3, 2020, combined jurisdictional and
dispositional hearing, the juvenile court sustained all the
allegations against Mother and Father. The court found by clear
and convincing evidence pursuant to Welfare and Institutions
Code section 361, subdivision (c), that there would be a
substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the children if they were
returned to Mother and Father. Accordingly, the court ordered
the children removed from Mother and Father and suitably
placed under the supervision of the Department.
       Father timely appealed the juvenile court’s removal order
on the basis that it was not supported by sufficient evidence. On
June 22, 2021, during the pendency of this appeal, the juvenile
court terminated the suitable placement order and ordered the
children returned to the home of the parents. It found returning
the children to their parents “would not create a substantial risk




                                 3
to the safety, protection or emotional or physical well-being of the
child[ren].” The court also ordered family reunification services.
                          DISCUSSION
       “ ‘An appeal may become moot where subsequent events,
including orders by the juvenile court, render it impossible for the
reviewing court to grant effective relief.’ ” (In re D.N. (2020) 56
Cal.App.5th 741, 757, quoting In re E.T. (2013) 217 Cal.App.4th
426, 436.)
       Here, Father appealed only the juvenile court’s
dispositional order removing the children from his and Mother’s
custody. He did not appeal the court’s jurisdictional findings.
Because the juvenile court has returned the children to the
parents’ custody, Father has already obtained the relief he sought
on appeal. A reversal of the removal order would have no
“practical, tangible impact on the parties’ conduct or legal
status.” (In re I.A. (2011) 201 Cal.App.4th 1484, 1490.) “ ‘ “When
no effective relief can be granted, an appeal is moot and will be
dismissed.” ’ ” (In re J.A. (2020) 47 Cal.App.5th 1036, 1050-1051;
In re David H. (2008) 165 Cal.App.4th 1626, 1633-1634 [return of
child to parental custody mooted challenge to detention order].)
Indeed, we advised the parties that we intended to dismiss the
appeal as moot and invited them to submit supplemental letter
briefs addressing why we should not do so. Neither Father nor
the Department filed a supplemental brief.




                                 4
                          DISPOSITION
     The appeal is dismissed as moot. The Department’s
March 1, 2021, motion to dismiss the appeal is denied as moot.
     NOT TO BE PUBLISHED


                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                 5